 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 AUDREY B. HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                            CASE NO. 2:15-CR-00190-MCE
11                                Plaintiff,              STIPULATION REGARDING SCHEDULE
                                                          FOR DEFENDANT’S MOTION FOR SENTENCE
12                         v.                             REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                          ORDER
13   REMUS ALAN KIRKPATRICK,
14                               Defendant.
15

16

17                                               STIPULATION
18          Plaintiff United States of America (the “government”), by and through its counsel of record, and
19 the defendant, by and through his counsel of record, hereby stipulate as follows:
20          1.     The defendant filed a second motion for compassionate release on April 30, 2021.
21 Docket No. 679. The government’s response is due on May 11, 2021, with any reply from the defendant

22 due on May 18, 2021. Docket No. 685.

23          2.     Counsel for the government requests additional time to obtain relevant records and draft
24 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

25 request.

26          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
27 schedule on the defendant’s motion as follows:

28                 a)      The government’s response to the defendant’s motion to be filed on or before

      STIPULATION RE BRIEFING SCHEDULE                   1
30
 1          June 11, 2021;

 2                 b)        The defendant’s reply to the government’s response to be filed on or before June

 3          25, 2021.

 4

 5          IT IS SO STIPULATED.

 6

 7    Dated: May 11, 2021                                     PHILLIP A. TALBERT
                                                              Acting United States Attorney
 8

 9                                                            /s/ AUDREY B. HEMESATH
                                                              AUDREY B. HEMESATH
10                                                            Assistant United States Attorney

11

12    Dated: May 11, 2021                                      /s/ TASHA PARIS CHALFANT
                                                               TASHA PARIS CHALFANT
13                                                             Counsel for Defendant
                                                               REMUS ALAN KIRKPATRICK
14

15
                                                      ORDER
16
            Based upon the stipulation and representations of the parties, the Court adopts the following as a
17
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
18
            a)     The government’s response to the defendant’s motion, Docket No. 679, is due on or
19
     before June 11, 2021;
20
            b)     The defendant’s reply to the government’s response, if any, is due on June 25, 2021.
21
            IT IS SO ORDERED.
22
     Dated: May 13, 2021
23

24

25

26

27

28

      STIPULATION RE BRIEFING SCHEDULE                    2
30
